On Motion for Rehearing.
By his motion for a rehearing appellant contends that the trial court did not dispose of the pleas in abatement and of res adjudica-ta upon their merits, but disposed of them “upon the ground that this proceeding was a collateral attack upon the judgment in the former partition suit.” This contention is not sustained by the record. Appellant brought the, suit attacking the validity of the former judgment because he had not been served with citation. The statement of facts contains the testimony of witnesses to the effect that appellant was not served with citation. The sheriffs return showed that he was duly served with citation before the guardian ad litem was appointed to defend him. The guardian ad litem answered for appellant, raising the defense urged as a meritorious defense in this proceeding, and the judgment recites that appellant appeared in person and by guardian ad litem on the hearing of the former suit. The bills of exception show that the trial judge, before whom the pleas were tried without a jury, sustained appellees’ exception to the oral testimony that app'ellant had not been served with citation “upon the ground that it was an attempt to impeach the returns of the officer, also an attempt to make a collateral attack upon the judgment.” The entire evidence which appellant claims was excluded under this ruling of the court appears in the statement of facts; and the judgment recites that all matters of fact as well as of law were submitted to the court, a jury being waived, and that the court found and concluded that all matters urged in this suit were finally adjudicated in the former partition suit. The record evidence fully sustains the finding and conclusion of the trial court that appellant was duly served with citation in the former partition suit, and the mere fact that the court may have given erroneous reasons for not considering the oral testimony to the effect that appellant had not been served with citation will not reverse the judgment rendered upon sufficient evidence, absent further showing that the trial court would not have rendered the judgment but for the erroneous reasons given for not considering the oral'testimony. Moreover, the effect of the recitation in the bills of exception that the oral testimony “was an attempt to impeach the returns of ah officer,” was, in view of the recitals, findings of fact, and conclusions set out in the judgment, that the trial court gave greater weight and credence to record evidence than to the contradictory oral testimony which appears in the statement of facts.
The motion is overruled.
Overruled.